DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0161044 to Ge et al. in view of U.S. Patent Application Publication No. 2020/0257166 to Smith et al.
	Regarding Claim 1, Ge discloses (e.g., Fig. 4B and corresponding descriptions) a liquid crystal display panel, comprising: a first substrate; a second substrate opposite to the first substrate; a liquid crystal layer disposed between the first substrate and the second substrate (e.g., paragraphs [0043]–[0046] describing MVA LC cell 520 as including two glass substrates and a liquid crystal layer); a first linear polarizer 500b disposed at a side of the first substrate facing away from the liquid crystal layer; a first quarter-wave plate 560b disposed between the first substrate and the first linear polarizer, wherein an angle between a slow axis of the first quarter-wave plate and an absorption axis of the first linear polarizer is 45° or 135° (paragraph [0045]); a first retardation film 550 disposed between the liquid crystal layer and the first quarter-wave plate; and a second linear polarizer 500a disposed at a side of the second substrate facing away from the liquid crystal layer, wherein an absorption axis of the second linear 
	Ge does not explicitly disclose a second quarter-wave plate disposed between the liquid crystal layer and the first substrate, wherein a slow axis of the second quarter-wave plate is perpendicular to the slow axis of the first quarter-wave plate.
	Smith discloses a display, and teaches forming additionally an internal quarter wave plate with perpendicular axes to the external quarter wave plate in order to reduce unwanted ambient reflections and improve the contrast ratio (e.g., Fig. 17 and paragraphs [0083] and [0084]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Ge to further include a second quarter-wave plate disposed between the liquid crystal layer and the first substrate, wherein a slow axis of the second quarter-wave plate is perpendicular to the slow axis of the first quarter-wave plate, as suggested by Smith, in order to reduce unwanted ambient reflections and improve the contrast ratio.  Note also, that this feature is shown and described as conventional in Applicant’s Figs. 1–4.
	Regarding Claim 18, the combination of Ge and Smith would have rendered obvious wherein any one or more of the first quarter-wave plate, the second quarter-wave plate, and the first retardation film comprises polymer liquid crystals (e.g., paragraph [0045] of Ge).
Regarding Claim 19, the combination of Ge and Smith would have rendered obvious wherein the first retardation film is disposed between the first substrate and the first linear polarizer (Fig. 4B of Ge).
Regarding Claim 20, Ge discloses (e.g., Fig. 4B and corresponding descriptions) a display device, comprising a liquid crystal display panel, the liquid crystal display panel comprising: a first substrate; a second substrate opposite to the first substrate; a liquid crystal layer disposed between the first substrate and the second substrate (e.g., paragraphs [0043]–[0046] describing MVA LC cell 520 as including two glass substrates and a liquid crystal layer); a first linear polarizer 500b disposed at a side of the first substrate facing away from the liquid crystal layer; a first quarter-wave plate 560b disposed between the first substrate and the first linear polarizer, wherein an angle between a slow axis of the first quarter-wave plate and an absorption axis of the first linear polarizer is 45° or 135° (paragraph [0045]); a first retardation film 550 disposed between the liquid crystal layer and the first quarter-wave plate; and a second linear polarizer 500a disposed at a side of the second substrate facing away from the liquid crystal layer, wherein an absorption axis of the second linear polarizer is perpendicular to the absorption axis of the first linear polarizer (Fig. 4B, 90° and 0°).
Ge does not explicitly disclose a second quarter-wave plate disposed between the liquid crystal layer and the first substrate, wherein a slow axis of the second quarter-wave plate is perpendicular to the slow axis of the first quarter-wave plate.
	Smith discloses a display, and teaches forming additionally an internal quarter wave plate with perpendicular axes to the external quarter wave plate in order to reduce unwanted ambient reflections and improve the contrast ratio (e.g., Fig. 17 and paragraphs [0083] and [0084]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Ge to further include a second quarter-wave plate .

Claims 2–7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge and Smith, in view of U.S. Patent Application Publication No. 2009/0290108 to Nakagawa et al.
Regarding Claim 2, the combination of Ge and Smith does not explicitly disclose a second retardation film disposed between the first quarter-wave plate and the first retardation film.
However, the additive property of stacked wave plates is known (where wave plates may be stacked to add to a desired retardance property); and further, Nakagawa teaches that a negative C-plate (such as the one in Ge) may be formed as a multilayered stack (e.g., Fig. 4 and paragraphs [0074]–[0079]), where sub-portions of the stack may also individually be considered retarders.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Ge and Smith to further include a second retardation film disposed between the first quarter-wave plate and the first retardation film, as suggested by Nakagawa, as a suitable configuration for a C-plate, and in view of the known additive properties of such stacked retarders (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 3, the combination of Ge, Smith, and Nakagawa would have rendered obvious wherein a slow axis of the first retardation film is perpendicular to a slow axis of the second retardation film (where, due to their additive nature, selecting parallel or perpendicular to add or subtract retardance to the overall film would have been obvious as a matter of design choice, taking into account the desired final retardance).
Regarding Claim 4, the combination of Ge, Smith, and Nakagawa would have rendered obvious wherein an orientation of the liquid crystal layer is parallel to the absorption axis of the second linear polarizer (e.g., Fig. 4B of Ge).
Regarding Claim 5, the combination of Ge, Smith, and Nakagawa would have rendered obvious wherein a retardation of the first retardation film is equal to a retardation of the second retardation film (Smith, paragraphs [0083] and [0084]).
Regarding Claim 6, the combination of Ge, Smith, and Nakagawa would have rendered obvious a third retardation film (570 of Ge) disposed between the first quarter-wave plate and the first linear polarizer (Fig. 4B of Ge), wherein a slow axis of the third retardation film is perpendicular to or parallel to the absorption axis of the first linear polarizer (Fig. 4B of Ge).
Regarding Claim 7, the combination of Ge, Smith, and Nakagawa would have rendered obvious a fourth retardation film disposed between the third retardation film and the first linear polarizer (as taught by Nakagawa, see rejection of Claim 2 above), wherein a slow axis of the fourth retardation film is perpendicular to or parallel to the absorption axis of the first linear polarizer (where, due to their additive nature, selecting parallel or perpendicular to add or subtract retardance to the overall film would have 
Regarding Claim 11, the combination of Ge, Smith, and Nakagawa would have rendered obvious wherein an orientation of the liquid crystal layer is parallel to the absorption axis of the first linear polarizer (e.g., Fig. 4B of Ge).

Allowable Subject Matter
Claims 8–10 and 12–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 8–10, while Ge teaches ranges of retardation, Ge (nor the other cited art) does not teach the specifically recited ranges in Claims 8–10, taken as a whole with the remaining limitations in those claims, respectively, and there is no apparent motivation found in the references to adjust the ranges of Ge to meet the claim limitations.
Regarding Claim 12, the combination of Ge, Smith, and Nakagawa would have rendered obvious a third retardation film (560a of Ge) disposed between the liquid crystal layer and the second linear polarizer; however, Ge teaches a slow axis at a 45° with the absorption axis of the second linear polarizer, and there is no apparent motivation found in the references to adjust the angle to meet the claim limitations.  Claims 13–17 depend from Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871